United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, Cherry Point, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-939
Issued: November 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2010 appellant filed a timely appeal from the January 13, 2010 merit
decision of the Office of Workers’ Compensation Programs denying authorization for surgery.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that the low back
surgery for which he requested authorization was necessary to treat his accepted employment
injuries.
FACTUAL HISTORY
In early 2009, the Office accepted that appellant, then a 55-year-old hoist mechanic,
sustained aggravation of a lumbar strain and aggravation of degenerative disc disease at L3-4 and

L4-5 due to the repetitive duties of his job.1 Appellant performed limited-duty work for the
employing establishment and received compensation from the Office for periods of disability.
The findings of May 7, 2009 magnetic resonance imaging (MRI) scan testing of
appellant’s lumbar spine was interpreted by a radiological physician as showing lumbar
spondylosis at L3-4, L4-5 and L5-S1 without significant interval change. Broad-based disc
bulges were observed at L3-4, L4-5 and L5-S1 with mild bilateral foraminal narrowing.
In a May 26, 2009 report, Dr. Brian J. Battersby, Jr., an attending Board-certified
orthopedic surgeon, advised that appellant presented with complaints of left-sided lumbar
spasms, left-sided lumbar pain, posterior lumbar spasms and posterior lumbar pain. Physical
examination revealed moderate generalized tenderness and moderate restricted motion in the
lumbar spine, positive straight leg raising testing in both legs and 4/5 strength in the tibialis
anterior in both feet. Dr. Battersby diagnosed lumbar strain and sprain, degenerative lumbar disc
disease and lumbago and recommended lumbar decompression surgery at L2, L3-4 and L5.
In July 2009, the Office received a request for authorization for low back disc surgery at
L2, L3-4 and L5 including spinal disc surgery add-on, lumbar spine fusion, insertion of spine
fixation device and application of a spine prosthetic device. On July 31, 2009 an Office medical
adviser noted that he was unable to recommend that authorization be given for the treatment in
question. In an August 4, 2009 letter, the Office requested that appellant submit additional
evidence in support of his request for authorization for surgery.
On August 18, 2009 Dr. Battersby stated that appellant risked permanent damage if his
condition was not taken care of very soon. The physical examination findings now showed
negative straight leg raising testing results on the left. On August 27, 2009 Dr. Battersby stated
that MRI scan test findings showed “severe spinal stenosis, nearly 100 percent occlusion.”
In a September 14, 2009 report, Dr. Battersby stated that appellant’s low back symptoms
had been consistent since his original injury was accepted by the Office. He noted that appellant
had low back disc disease with radicular symptoms and that his symptoms had increased over the
years to the point that his right leg showed significant radicular symptoms including weakness
across the hip, knee and ankle, decreased sensation to sharp and light touch and pain in the lower
back, which radiated down the leg. The pain was significant and caused an antalgic gait.
Dr. Battersby stated:
“The surgery should improve [appellant’s] quality of life. However, no surgery is
guaranteed. Prognosis at this time is good. However, since [w]orkman’s
[c]ompensation has delayed his treatment for so long, it is quite possible that the
surgery will not resolve his symptoms and they will be chronic in nature…. The
surgery should help get [appellant] back to his mechanic-type job and hopefully
will relieve his pain…. It is necessary because there is no other treatment option
for him other than surgery. Symptoms are such that they are progressing in nature
and can potentially continue to decrease his quality of life. The results should

1

Appellant indicated that he first became award of his condition on November 12, 2007.

2

hopefully improve [appellant’s] quality of life, decrease his pain and increase his
ability to get back to a regular full-time job with very little to no limitations.”
On September 24, 2009 another Office medical adviser found that the expected benefits
of the proposed surgery remained unclear and therefore recommended that a second opinion
physician address the matter.
The Office referred appellant to Dr. James Maultsby, a Board-certified orthopedic
surgeon, for a second opinion examination and opinion regarding his condition. It asked
Dr. Maultsby to answer various questions regarding the existence of work-related residuals and
the need for surgery.
In a December 4, 2009 report with a December 5, 2009 addendum, Dr. Maultsby
discussed appellant’s medical history and reported findings on physical examination. He
diagnosed degenerative arthritis of the lumbosacral spine with some degree of stenosis of a mild
degree.2 Dr. Maultsby stated that it was his impression that appellant’s current condition,
including a mild degree of spinal stenosis, were present at the time he injured himself in 2007.
Appellant’s condition was aggravated by the activity at work and that the aggravation had not yet
subsided. He continued to require medical treatment for his back condition.3 Dr. Maultsby
responded to a question the Office asked regarding whether the proposed surgery of lumbar
fusion at L1-2, L3-4 and L4-5 was recommended for treatment of the conditions he believed
were caused or aggravated by the work injuries sustained in 2007. He stated:
“Definitely not. The medical records that were reviewed from Dr. Battersby’s
office appeared to be even another person, as his physical findings definitely were
not the same as physical therapy findings recently observed or dictated by
[Dr.] Battersby. That is, [appellant] had negative straight leg raising tests. The
MRI [scan] report did not indicate anything but a mild degree of spinal stenosis;
certainly not the 100 percent. I also feel that [appellant’s] condition is not being
placed at risk because of delayed and proposed surgery….”
In a January 13, 2010 decision, the Office denied appellant’s request for authorization for
low back surgery. It found that he had not submitted sufficient medical evidence to establish that
the requested surgery was necessary to treat his accepted employment injuries and stated that the
weight of medical evidence rested with Dr. Maultsby regarding whether surgery was necessary
to treat a work-related condition.

2

Dr. Maultsby also diagnosed diabetes mellitus with possible diabetic neuritis and status postoperative
prostatectomy and transurethral resection of a relatively asymptomatic nature.
3

Dr. Maultsby noted that electromyogram and nerve conduction studies obtained on December 4, 2009 showed a
mild degree of radiculopathy in both legs probably due to L5-S1 stenosis but possibly due to diabetes. A
December 4, 2009 functional capacity evaluation showed self-limited behavior on a third of the task but also showed
the ability to perform sedentary work. Dr. Maultsby completed a form indicating that appellant could work with
restrictions.

3

LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act states in pertinent part:
“The United States shall furnish to an employee who is injured while in the performance of duty,
the services, appliances and supplies prescribed or recommended by a qualified physician, which
the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
disability or aid in lessening the amount of the monthly compensation.”4 In order to be entitled to
reimbursement of medical expenses, appellant has the burden of establishing that the expenditures
were incurred for treatment of the effects of an employment-related injury or condition.5 Proof of
causal relationship in a case such as this must include supporting rationalized medical evidence.6
ANALYSIS
The Office accepted that appellant sustained aggravation of a lumbar strain and
aggravation of degenerative disc disease at L3-4 and L4-5 due to the repetitive duties of his job.
In a May 26, 2009 report, Dr. Battersby, an attending Board-certified orthopedic surgeon,
diagnosed lumbar strain and sprain, degenerative lumbar disc disease and lumbago and
recommended lumbar decompression surgery at L2, L3-4 and L5. In July 2009, the Office
received a request for the authorization for low back disc surgery at L2, L3-4 and L5, including
spinal disc surgery add-on, lumbar spine fusion, insertion of spine fixation device and
application of a spine prosthetic device.
The Board finds that appellant has not submitted sufficient medical evidence to establish
that the requested surgery was necessary to treat his accepted employment injuries.
In a September 14, 2009 report, Dr. Battersby stated that appellant’s low back symptoms
had been consistent since his original injury was accepted by the Office and had increased over
time. He noted that appellant had low back disc disease with radicular symptoms and stated that
his right leg showed significant radicular symptoms including weakness across the hip, knee and
ankle, decreased sensation to sharp and light touch and pain in the lower back, which radiated
down the leg. Dr. Battersby indicated that other treatments had been exhausted and posited that
surgery might significantly improve appellant’s condition.
Although Dr. Battersby suggested that appellant’s current condition and need for surgery
were related to his work-related condition, he did not provide a probative, rationalized opinion
addressing how the requested low back surgery was necessary to treat appellant’s accepted
employment injuries. He did not describe the accepted employment injuries in any detail or
explain how these aggravation-type injuries were still producing significant residuals.
Dr. Battersby did not address how the accepted aggravation of degenerative disc disease would
cause or contribute to the need for surgery to correct spinal stenosis residuals that would
contribute to the need for surgery. He described appellant as having significant radicular
4

5 U.S.C. § 8103.

5

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

6

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

4

symptoms but his assessment of his condition seems to be out of proportion to the findings of
diagnostic testing. For example, the findings of May 7, 2009 MRI scan testing of appellant’s
lumbar spine was interpreted by a radiological physician as showing lumbar spondylosis at L3-4,
L4-5 and L5-S1 without significant interval change. However, on August 27, 2009 Dr. Battersby
stated that MRI scan test findings showed “severe spinal stenosis, nearly 100 percent
occlusion.”7 He noted in May 2009 that appellant reported mostly left-sided symptoms, but in
September 2009 he found that appellant reported mostly right-sided symptoms.
The record contains evidence showing that the requested surgery is not recommended or
deemed to be necessary to treat the accepted employment injuries. In a December 4, 2009 report
with a December 5, 2009 addendum, Dr. Maultsby, a Board-certified orthopedic surgeon serving
as an Office referral physician, diagnosed degenerative arthritis of the lumbosacral spine with
some degree of stenosis of a mild degree. He indicated that appellant still had residuals of the
work-related aggravation of his underlying mild spinal stenosis. However, Dr. Maultsby
determined that the proposed surgery of lumbar fusion at L1-2, L3-4 and L4-5 was not
recommended for treatment of the conditions he believed were caused or aggravated by the work
injuries sustained in 2007. He emphasized the limited findings on diagnostic testing and
physical examination and posited that these showed that the surgery was not necessary.
Dr. Maultsby pointed out the discrepancy between the severity of appellant’s low back condition
shown on MRI scan testing, i.e., disc bulges without significant interval change to the severity of
the condition described by Dr. Battersby, as 100 percent stenosis occlusion.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that the low
back surgery for which he requested authorization was necessary to treat his accepted
employment injuries.

7

It does not appear that additional testing was performed between May 7 and August 27, 2009.

5

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2010 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: November 23, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

